U.S. Department of Justice

U.S. Department of Education

Civil Rights Division

Office for Civil Rights

Information for Limited English Proficient (LEP) Parents and Guardians and
for Schools and School Districts that Communicate with Them
This fact sheet answers common questions about the rights of parents and guardians who do
not speak, listen, read, or write English proficiently because it is not their primary language.
Must my child’s school provide information to me in a language I can understand?
Yes. Schools must communicate information to limited English proficient parents in a
language they can understand about any program, service, or activity that is called to the
attention of parents who are proficient in English. This includes, but is not limited to,
information related to:
 registration and enrollment in school and

 grievance procedures and notices of













school programs
language assistance programs
report cards
student discipline policies and procedures
special education and related services, and
meetings to discuss special education
parent-teacher conferences

nondiscrimination
parent handbooks
gifted and talented programs
magnet and charter schools
requests for parent permission for
student participation in school activities

Must a school provide language assistance if I request it even if my child is proficient in
English and I am somewhat proficient in English?
Yes. Schools must respond to a parent’s request for language assistance and remember that
parents can be limited English proficient even if their child is proficient in English.
May my child’s school ask my child, other students, or untrained school staff to translate
or interpret for me?
No. Schools must provide translation or interpretation from appropriate and competent
individuals and may not rely on or ask students, siblings, friends, or untrained school staff to
translate or interpret for parents.
What information should I expect from the school if my child is an English learner?
When your child enrolls, you should receive a home language survey or similar form to fill out
that helps the school identify potential English learners, who are eligible for language
assistance services. If your child is identified as an English learner, the school must notify you
in writing within 30 days of the school year starting with information about your child’s
English language proficiency level, programs and services available to meet your child’s
educational needs, and your right to opt your child out of a program or particular services for
English learners. For more information about the rights of English learners, visit
http://www2.ed.gov/about/offices/list/ocr/docs/dcl-factsheet-el-students-201501.pdf.
[OCR-00087]

U.S. Department of Justice
Civil Rights Division

U.S. Department of Education
Office for Civil Rights

What type of processes can school districts use to identify limited English
proficient parents?
 School districts must develop and implement a process for determining whether
parents are limited English proficient and identifying their language needs.
 The process should be designed to identify all limited English proficient parents,
including parents and guardians whose primary language is not common in the district
or whose children are proficient in English.
 A school district may, for example, use a home language survey, to inquire whether a
parent requires oral and/or written communication in a language other than English.
 The school’s initial inquiry should, of course, be translated into languages that are
common in the school and surrounding community so that that the inquiry is designed
to reach parents in a language they are likely to understand.
What steps must school districts take to provide effective language assistance to LEP
parents?
 School districts must provide effective language assistance to limited English proficient
parents, such as by offering translated materials or a language interpreter. Language
assistance must be free and provided by appropriate and competent staff, or through
appropriate and competent outside resources.
 School districts should ensure that interpreters and translators have knowledge in both
languages of any specialized terms or concepts to be used in the communication at
issue, and are trained on the role of an interpreter and translator, the ethics of
interpreting and translating, and the need to maintain confidentiality.
 It is not sufficient for the staff merely to be bilingual. For example, a staff member who
is bilingual may be able to communicate directly with limited English proficient parents
in a different language, but may not be competent to interpret in and out of that
language, or to translate documents.
What can I do if I have questions, want additional information, or believe a school is not
complying with these requirements?
 You may visit the website of the U.S. Department of Education’s Office for Civil Rights
(OCR) at www.ed.gov/ocr or contact OCR at (800) 421-3481 (TDD: 800-877-8339) or at
ocr@ed.gov. For more information about filing a complaint, visit
www.ed.gov/ocr/complaintintro.html.
 You may visit the website of the U.S. Department of Justice’s Civil Rights Division at
www.justice.gov/crt/about/edu/ or contact DOJ at (877) 292-3804 or at
education@usdoj.gov. For more information about filing a complaint, visit
www.justice.gov/crt/complaint/#three.
 For more information about school districts’ obligations to English learner students and
limited English proficient parents, additional OCR guidance is available at
http://www2.ed.gov/about/offices/list/ocr/ellresources.html.
Page 2 of 2

